Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 12, 2014

                                       No. 04-14-00805-CV

                  IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, the reporter’s record, which was due
December 1, 2014, has not yet been filed. Mr. David R. Zarate is the court reporter responsible
for preparing, certifying, and filing the reporter’s record in this appeal. Attempts by the Clerk of
this Court to contact Mr. Zarate have been unsuccessful.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

        Accordingly, Mr. Zarate is hereby ORDERED to file the reporter’s record in this appeal
no later than December 29, 2014.

         We further ORDER the Clerk of this Court to serve a copy of this order on Mr. Zarate by
first class United States mail and by certified mail, return receipt requested. We also ORDER the
Clerk of this Court to serve a copy of this order on the trial court. See TEX. R. APP. P. 28.4(b)(1);
35.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court